Exhibit 10.1

Execution Version

THIRD AMENDMENT

TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is being executed and
delivered as of August 30, 2012 by and among CBIZ, Inc., a Delaware corporation
(the “Company”), the “Guarantors” (as defined in the Credit Agreement referred
to and defined below) signatory hereto, the several financial institutions
signatory hereto as “Lenders” (as defined in the Credit Agreement)
(collectively, the “Lenders”), and Bank of America, N.A. (“Bank of America”), as
administrative agent under the Credit Agreement (in such capacity, the “Agent”).
Undefined capitalized terms used herein shall have the meanings ascribed to such
terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of June 4, 2010 (as heretofore amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), pursuant to which,
among other things, the Lenders have agreed to provide, subject to the terms and
conditions contained therein, certain loans and other financial accommodations
to or for the benefit of the Company;

WHEREAS, in connection with the Credit Agreement, the Guarantors have each
executed and delivered in favor of the Agent and the Lenders a certain Guaranty
pursuant to which the Guarantors have guaranteed the Company’s obligations under
the Credit Agreement;

WHEREAS, the Company desires to amend certain provisions of the Credit
Agreement, and subject to the terms and conditions set forth herein, the Lenders
have agreed, to amend the Credit Agreement in certain respects as hereinafter
set forth.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Lenders and the Agent, such parties hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Paragraph 2 of this Amendment, the Credit Agreement is hereby amended as follows
(unless otherwise specified, section references used in this section shall refer
to such sections of the Credit Agreement):

(a) Section 1.01 is amended to add the following new definitions in their
respective appropriate alphabetical locations:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation,



--------------------------------------------------------------------------------

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Agent pursuant to the following
formula:

 

LOGO [g405537g25m18.jpg]

“Third Amendment Effective Date” means the date on which each of the conditions
set forth in clauses (i) and (ii) of Paragraph 2 of the Third Amendment to this
Agreement dated as of August 30, 2012 shall have been satisfied.

(b) The definition of the term “Adjusted Senior Leverage Threshold” appearing in
Section 1.01 is amended and restated in its entirety to read as follows:

“Adjusted Senior Leverage Threshold” means, at any time, the following
applicable ratio:

 

Period of Determination

   Ratio  

Third Amendment Effective Date through

  

6/29/2013

     2.75:1.0   

6/30/2013 through 6/29/2014

     2.50:1.0   

Thereafter

     2.25:1.0.   

(c) The definition of the term “Adjusted Total Leverage Threshold” appearing in
Section 1.01 is amended and restated in its entirety to read as follows:

“Adjusted Total Leverage Threshold” means, at any time, the following applicable
ratio:

 

Period of Determination

   Ratio  

Third Amendment Effective Date through

  

6/29/2013

     4.00:1.0   

6/30/2013 through 9/30/2013

     3.75:1.0   

10/1/2013 through 6/29/2014

     3.50:1.0   

Thereafter

     3.25:1.0.   

 

2



--------------------------------------------------------------------------------

(d) The definition of the term “Applicable Margin” appearing in Section 1.01 is
amended and restated in its entirety to read as follows:

“Applicable Margin” shall mean on any date the applicable percentage set forth
below based upon the Total Leverage Ratio shown in the Compliance Certificate
then most recently delivered to the Agent and the Lenders:

 

Revolving Loans / Letters of Credit

  Fees

Total Leverage

Ratio

   Base
Rate   Eurodollar
Rate   Letter of Credit
Fees   Commitment Fee

> 4.00:1.00

   1.750%   2.750%   2.750%   0.500%

> 3.50:1.00, but < 4.0:1.00

   1.500%   2.500%   2.500%   0.450%

> 3.00:1.00, but < 3.50:1.00

   1.250%   2.250%   2.250%   0.400%

> 2.50:1.00, but < 3.00:1.00

   1.000%   2.000%   2.000%   0.350%

> 2.00:1.00, but < 2.50:1.00

   0.750%   1.750%   1.750%   0.300%

< 2.00:1.00

   0.500%   1.500%   1.500%   0.250%

; provided however that (i) for the period from the Third Amendment Effective
Date to and including the delivery of the Compliance Certificate for the period
ending September 30, 2012, the Applicable Margin shall be determined as if the
Total Leverage Ratio for such period were greater than or equal to 3.50:1.00 but
less than 4.00:1.00, and (ii) if the Company shall have failed to deliver to the
Lenders by the date required hereunder any Compliance Certificate pursuant to
Section 7.02(b), then from the date such Compliance Certificate was required to
be delivered until the date of such delivery the Applicable Margin shall be
determined as if the Total Leverage Ratio for such period was greater than or
equal to 4.00:1.00. Each change in the Applicable Margin (other than pursuant to
clause (i) immediately above, which change shall take effect as provided in such
clause) shall take effect with respect to all outstanding Loans on the third
Business Day immediately succeeding the day on which such Compliance Certificate
is received by the Agent. Notwithstanding the foregoing, no reduction in the
Applicable Margin shall be effected if a Default or an Event of Default shall
have occurred and be continuing on the date when such change would otherwise
occur, it being understood that on the third Business Day immediately succeeding
the day on which such Default or Event of Default is either waived or cured
(assuming no other Default or Event of Default shall be then pending), the
Applicable Margin shall be reduced (on a prospective basis) in accordance with
the then most recently delivered Compliance Certificate (or clause (i) above, as
applicable). Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.11(c).

 

3



--------------------------------------------------------------------------------

(e) The definition of the term “Eurodollar Rate” appearing in Section 1.01
(before giving effect to Section 1(a) of this Amendment) is amended to be the
definition of the term “Eurodollar Base Rate”.

(f) The definition of the term “Senior Leverage Threshold” appearing in
Section 1.01 is amended and restated in its entirety to read as follows:

“Senior Leverage Threshold” means, at any time, the following applicable ratio:

 

Period of Determination

   Ratio  

Third Amendment Effective Date through

  

6/29/2013

     3.00:1.0   

6/30/2013 through 6/29/2014

     2.75:1.0   

Thereafter

     2.50:1.0.   

(f) The definition of the term “Total Leverage Threshold” appearing in
Section 1.01 is amended and restated in its entirety to read as follows:

“Total Leverage Threshold” means, at any time, the following applicable ratio:

 

Period of Determination

   Ratio  

Third Amendment Effective Date through

  

6/29/2013

     4.25:1.0   

6/30/2013 through 9/30/2013

     4.00:1.0   

10/1/2013 through 6/29/2014

     3.75:1.0   

Thereafter

     3.50:1.0.   

(g) Section 4.03 is amended and restated in its entirety to read as follows:

 

  4.03 Increased Costs and Reduction of Return.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

4



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the Company
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any Lending Office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

2. Effectiveness of Amendment; Conditions Precedent. The provisions of Paragraph
1 of this Amendment shall be expressly conditioned upon satisfaction of the
conditions set forth below:

(i) the receipt by the Agent of (x) an executed counterpart of this Amendment
executed and delivered by duly authorized officers of the Company, the
Guarantors and the Lenders and (y) each of the items listed on Schedule I
hereto, in form and substance satisfactory to the Agent; and

(ii) payment in full, in immediately available funds, to the Agent of (x) an
amendment fee for the account of each Lender that executed and delivers a
counterpart hereof on or prior to August 30, 2012, in the amount of 0.125% of
such Lender’s Revolving Loan Commitment and (y) an arrangement fee for the sole
account of the Arranger as described in that

 

5



--------------------------------------------------------------------------------

certain letter agreement dated as of August 30, 2012 among Bank of America,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Arranger, and the Company
(all of which fees the Company hereby agrees to pay concurrently with its
execution and delivery of this Amendment and agrees and acknowledges that such
fees are fully-earned and non-refundable).

3. Representations and Warranties.

(a) The Company hereby represents and warrants that this Amendment and the
Credit Agreement as amended by this Amendment constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.

(b) The Company hereby represents and warrants that its execution, delivery and
performance of this Amendment and the Credit Agreement as amended by this
Amendment have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.

(c) The Company hereby represents and warrants that (i) no Default or Event of
Default has occurred and is continuing or will have occurred and be continuing
and (ii) all of the representations and warranties of the Company contained in
the Credit Agreement and in each other Loan Document (other than representations
and warranties which, in accordance with their express terms, are made only as
of an earlier specified date) are, and will be, true and correct as of the date
of the Company’s execution and delivery of this Amendment in all material
respects as though made on and as of such date.

(d) The Company hereby represents and warrants that there are no actions, suits,
investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Amendment, the Credit Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby, or which could
reasonably be expected to have a Material Adverse Effect

4. Reaffirmation, Ratification and Acknowledgment; Reservation. The Company and
each Guarantor hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each Loan Document to
which they are a party, (b) agrees and acknowledges that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agrees that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantor with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement as amended hereby
and each of the other Loan Documents

 

6



--------------------------------------------------------------------------------

shall remain in full force and effect and is hereby ratified and confirmed.
Neither the execution, delivery nor effectiveness of this Amendment shall
operate as a waiver of any right, power or remedy of the Agent or the Lenders,
or of any Default or Event of Default (whether or not known to the Agent or the
Lenders), under any of the Loan Documents, all of which rights, powers and
remedies, with respect to any such Default or Event of Default or otherwise, are
hereby expressly reserved by the Agent and the Lenders. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement.

5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

6. Agent’s Expenses. The Company hereby agrees to promptly reimburse the Agent
for all of the reasonable out-of-pocket expenses, including, without limitation,
attorneys’ and paralegals’ fees, it has heretofore or hereafter incurred or
incurs in connection with the preparation, negotiation and execution of this
Amendment.

7. Counterparts. This Amendment may be executed in counterparts and all of which
together shall constitute one and the same agreement among the parties.

* * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CBIZ, INC. By   /s/ Jerome P. Grisko, Jr.   Name:   Jerome P. Grisko, Jr.  
Title:   President and Chief Operating Officer BANK OF AMERICA, N.A., as Agent
By   /s/ Denise Jones   Name:   Denise Jones   Title:   Assistant Vice President
BANK OF AMERICA, N.A., as a Lender, as the
Issuing Bank and as Swing Line Bank By   /s/ Matthew Buzzelli   Name:   Matthew
Buzzelli   Title:   Senior Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

HUNTINGTON NATIONAL BANK, as a Lender By   /s/ Brian H. Gallagher   Name:  
Brian H. Gallagher   Title:   Senior Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By   /s/ Phillip R. Duryea   Name:  
Phillip R. Duryea   Title:   Senior Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By   /s/ James Gelle   Name:   James
Gelle   Title:   Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a
Lender By   /s/ Mark Irey   Name:   Mark Irey   Title:   Assistant Vice
President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By   /s/ Sandra Centa   Name:   Sandra Centa  
Title:   Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By   Joseph G. Moran   Name:  
Joseph G. Moran   Title:   Senior Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF FLORIDA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.

CBIZ ACCOUNTING, TAX & ADVISORY OF MINNESOTA, LLC (formerly CBIZ SK&B, LLC AND
CBIZ BVKT, LLC)

CBIZ ACCOUNTING, TAX & ADVISORY OF NEW ENGLAND, LLC (formerly CBIZ ACQUISITION
A, LLC)

CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC

By:   /s/ Jerome P. Grisko, Jr. Name:   Jerome P. Grisko, Jr. Title:   Executive
Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY, LLC

CBIZ BEATTY SATCHELL, LLC

CBIZ BENEFITS & INSURANCE SERVICES, INC.

CBIZ FAMILY OFFICE SERVICES, LLC (formerly MAHONEY COHEN FAMILY OFFICE SERVICES,
LLC)

CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC

CBIZ RISK & ADVISORY SERVICES LLC

CBIZ INSURANCE SERVICES, INC.

CBIZ KA CONSULTING SERVICES, LLC

CBIZ LIFE INSURANCE SOLUTIONS, INC. (formerly CBIZ SPECIAL RISK INSURANCE
SERVICES, INC.)

CBIZ M & S CONSULTING SERVICES, LLC

CBIZ M.T. DONAHOE & ASSOCIATES, LLC

CBIZ MEDICAL MANAGEMENT, INC.

CBIZ MEDICAL MANAGEMENT NORTHEAST, INC.

CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.

CBIZ MMP OF TEXAS, LLC

CBIZ MMP OHIO, LLC

CBIZ NETWORK SOLUTIONS, LLC

CBIZ NATIONAL TAX OFFICE, LLC (formerly CBIZ UNCLAIMED PROPERTY SERVICES, LLC)

CBIZ RETIREMENT CONSULTING, INC.

CBIZ SOUTHERN CALIFORNIA, LLC

CBIZ TECHNOLOGIES, LLC

CBIZ VALUATION GROUP, LLC

EFL ASSOCIATES OF COLORADO, INC.

EFL ASSOCIATES, INC.

EFL HOLDINGS, INC.

MHM RETIREMENT PLAN SOLUTIONS, LLC

MEDICAL MANAGEMENT SYSTEMS, INC.

MULTIPLE BENEFIT SERVICES, LLC

TRIMED INDIANA, LLC

By:  

/s/ Jerome P. Grisko, Jr.

Name:   Jerome P. Grisko, Jr. Title:   Executive Vice President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

CBIZ MHM, LLC

CBIZ NETWORK SOLUTIONS CANADA, INC.

CBIZ OPERATIONS, INC.

CBIZ WEST, INC.

CBIZ TAX AND ADVISORY OF NEBRASKA INC.

CBIZ ACCOUNTING, TAX & ADVISORY OF MEMPHIS, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTHWEST FLORIDA, LLC

ONECBIZ, INC.

By:  

/s/ Jerome P. Grisko, Jr.

Name:   Jerome P. Grisko, Jr. Title:   President

 

Signature Page to

Third Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Closing Deliveries

 

1. Certificate executed by the Secretary of the Company certifying (i) the
resolutions adopted by the Board of Directors of the Company authorizing or
ratifying the execution, delivery and performance of the Amendment and
performance of the Credit Agreement as amended thereby, (ii) the names,
signatures and incumbency of the officers of the Company authorized to execute
the Amendment on behalf of the Company, (iii) the Certificate of Incorporation
of the Company certified as of a recent date by the Secretary of State of the
State of Delaware and (iv) By-laws of the Company as in effect on the date of
such certification.

 

2. Good Standing Certificate for the Company from the Secretary of State (or
similar applicable Governmental Authority) of its jurisdiction of organization
as of a recent date.